          Case 1:19-cv-07385-KPF Document 47 Filed 05/05/20 Page 1 of 2

                                      Law Offices of

                              OLIVER ZHOU
                                100 Bowery, Suite 300
                                 New York, NY 10013
                                 Tel: (212) 226-9442
                                 Fax: (212) 226-9471
Member NY & NJ Bars               www.ozhoulaw.com                                     Of Counsel
                                 Email: ozhoulaw888@gmail.com                          David Harris
                                    April 28, 2020

The Hon. Katherine Polk Failla
40 Foley Square, Courtroom 618
New York, NY 10007                                      MEMO ENDORSED
Re:    Antolini v. N. Corporation et al
       Case No.: 1:19-cv-07385 KPF

Dear Hon. Failla:

This firm has been retained to represent the defendants in connection with the matter referenced
above.

We write to request an immediate stay of discovery in light of the Criminal Complaint filed by the
United States Attorney General for the Southern District of New York, alleging that Mr.
Finkelstein has initiated the filing of over three hundred (300) similar ADA lawsuits on behalf of
individuals who neither retained nor authorized him to file these ADA legal actions on their behalf.
Mr. Finkelstein is being charged with one count of mail fraud, one count of aggravated identity
theft, two counts of obstruction of justice and two counts of false declarations before a court.

The Criminal Complaint alleges that contrary to Mr. Finkelstein's representations, the plaintiffs,
purportedly represented by him, never attempted to visit the particular defendant's place of public
accommodation, or experienced structural barriers preventing him or her from visiting. Instead Mr.
Finkelstein stole their identities to file ADA lawsuits without their knowledge. Exhibit 1. Mr.
Finkelstein collected over $930,000.00 in attorney fees from settlements. Defendants believe that
there now is a strong presumption that the Plaintiff herein, Mr. Antolini, (as well as the
Defendants), are victims of Mr. Finkelstein's criminally fraudulent scheme. Our search report of
the court filings indicates that Mr. Finkelstein has filed sixteen (16) other cases on behalf of Mr.
Antolini in the Southern District of New York, and ten ADA cases in Eastern District of New York
on behalf of other plaintiffs as of April 29, 2020. Exhibit 2. Judge Lorna G. Schofield dismissed
Mr. Finkelstein’s filing in Antolini v. 75 & 81 Orchard Associates, et al, 1:19-cv-05894 (LGS)
because he failed to produce evidence sufficient to show that the plaintiff Mr. Antolini retained
him in his ADA action. Exhibit 3.

We respectfully pray that the discovery of this matter be stayed and Mr. Finkelstein be required to
immediately produce evidence sufficient to show that the Plaintiff Antolini retained Mr.
                                                 1
           Case 1:19-cv-07385-KPF Document 47 Filed 05/05/20 Page 2 of 2

                                        Law Offices of

                                OLIVER ZHOU
                                  100 Bowery, Suite 300
                                   New York, NY 10013
                                   Tel: (212) 226-9442
                                   Fax: (212) 226-9471
 Member NY & NJ Bars                www.ozhoulaw.com                                      Of Counsel
                                   Email: ozhoulaw888@gmail.com                           David Harris
 Finkelstein to represent him in this action. If Mr. Finkelstein fails to provide this Court with such
 proof, Defendants respectfully ask that the Court, sua sponte, dismiss this action with prejudice.
 The defendants reserve the right to seek sanctions against Mr. Finkelstein in accordance with
 pertinent laws such as the Judiciary Law § 487.

 Thank you for your courtesy and kind consideration.

 Respectfully submitted,

 /s/Oliver Zhou
 OZ:wc
 Enc.



Application DENIED. The Court notes that discovery in this matter has
concluded, and thus there is nothing to stay. (Dkt. #36, 39).
Further, Defendants have failed to identify a basis to doubt
Plaintiff's counsel's representation, as an officer of the Court, that
he has been retained by his client, Dino Antolino. The criminal
complaint identified by Defendants' counsel does not pertain to this
action. Defendants' counsel's suggestion of a presumption of criminal
activity by Plaintiff's counsel, based solely on the fact of the
prosecution, does not comport with the presumption of innocence
afforded to criminal defendants.

Dated:        May 5, 2020                                SO ORDERED.
              New York, New York



                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE




                                                  2
